FILED

UNITED STATES DISTRICT COURT

FoR THE MSTRICT oF CoLUMBIA AUG l 4 2012
C| ~
C<>¢irrrk§ ih€'i»’.'~‘f"‘ ". B"*"‘“vvfcv
" ' ""‘"~”»'l‘..:`a
ALBERT LYNN WooDsoN, ) w

)

mmmm; )

)

v. ) Civil Action No. 12-675

)

ERIC HIMPToN HoLDER, JR., )
)

Defendant. )

MEMORANDUM OPINION

The Court has allowed the above-captioned action to be provisionally filed. Before the
Court would consider the plaintiff` s complaint and application to proceed in forma pauperz`s, the
plaintiff was directed to submit a certified copy of his trust fund account statement (or
institutional equivalent), including the supporting ledger sheets, for the six-month period
immediately preceding the filing of this complaint, obtained from the appropriate official of each
prison at which plaintiff is or was confined. 28 U.S.C. § l9l5(a)(2). To date, the plaintiff has
not submitted the required financial inforrnation. Accordingly, the Court will dismiss the

complaint and this action. An Order accompanies this Memorandum Opinion.

@~_c-;Q~a/M

United States District Judge

DATE; ‘7//°//>